Title: To Benjamin Franklin from Cadwallader Colden, 29 November 1753
From: Colden, Cadwallader
To: Franklin, Benjamin



Dear Sir
Coldengham Novr 29th 1753
I have your favour of the 25th of last month. While you are employed in affairs of consequence to the public I must submit to the Want of that pleasure which I allwise receive from your letters. You will oblige me much by a Copy of your Treaty with the Ohio Indians as I hope thereby to see that you are pursueing the Brittish interest among the Indians while it seems to be too much neglected in this Province.
We have at present no law in this Province for restraining the Trade to Canada except that by which a Duty is laid on Indian goods sold out of the City of Albany and applied for support of the Garison at Oswego. It is certain that a very considerable Trade is carried on between Albany and Canada by means of the Cachnuaga or French Indians all of them deserters from the Five Nations. When I was last at Albany there was at least 200 of them stout young fellows at one time in the Town. In this trade the Duty is evaded which the other Traders with Indians pay. The Indians have passports from the Government of Canada and I therefrom conclude that this Trade is thought beneficial to the French Interest and it may be great inducement to our Indians to desert by the benefite they receive from it for none are allowed to be the carriers between Albany and Canada but French Indians.
I shall be in a longing expectation of seeing Mr. Bowdoin’s observations on my book. Mr. Collinson sent me some remarks made on it by Professor Euler of Berlin. He writes much like a Pedant highly conceited of himself. Mr. Collinson has receiv’d my answer which he proposed to communicate to Lord Macclesfield and others who take some notice of my book. Tho’ I have several letters from Mr. Collinson he makes no mention of having receiv’d the Answer to Professor Kastner which you sent him. In his last of the 15th of Septr. he tells me that you had obliged them with 3 curious papers on
The Increase of Mankind
The Properties and Phaenomena of the Air and
The present State of the Germans in America.
I may hope to have the pleasure in a litle time of reading them as there is nothing from you which I do not read with much pleasure. When Mr. Bartram brought the papers from you which I now send back I was at New York thinking my self obliged to give my attendance there on my having received a long letter from the Earl of Halifax in July last in which he did me the honour of expressing himself with some esteem for me which I have the more reason to value on its being wrote after a mature consideration of our publick transactions. The great and unexpected changes which have happened since have unavoidably imployed my thoughts. The result I hope will leave me at ease in retirement. I could not therefor read your papers with attention till after my last return from New York about 4 weeks since. You will find inclosed what occurred to my thoughts in reading of them. Our knowlege in Meteorology is very defective. I have great expectations of the improvements you will make in it.
I receiv’d the Abbe Nollets letters only on Saturday last since which there has not been time to read them. I find none of these publick Teachers can bear to have their dictates to their Schollars contradicted or that any should be capable of acquiring knowlege without their assistance. The most unexpected remarks on my book I receiv’d lately with a letter from Saml. Pike a person entirely unknown to me with a book he has lately published entituled Philosophia Sacra wherein he attempts to deduce the Principles of Physiology from the Hebrew Bible. He tells me that my Principles come nearest to the divine Standard and that my first litle essay lead him to the true meaning of several parts of the bible of any that have yet appeared. If his book had not come with his letter I should have suspected him to be a Wag. His remarks on the Principles of Action fill about 20 pages of the book. He concludes with these Words “Thus the Substance of What Mr. Colden asserts is regularly and mechanically explained by the Principles of revelation: and his Thoughts upon Philosophy are found to be an unexpected and undesigned confirmation of the philosophy of Scripture.” However his book has not increased my vanity much.
To Mr. Franklin


[Enclosure]
That power by which the air expands it self you attribute to a mutual repelling power in the particles which compose the Air by which they are seperated from each other with some degree of Force. Now this force on this supposition must not only act when the particles are in mutual contact but likewise when they are at some distance from each other. How can two bodies whether they be great or small act at any distance whether that distance be great or small without some thing intermediat on which they act? For if any body act on an other at any distance from it however small that distance be without some medium to continue the Action it must act where it is not which to me seems absurd.
It seems to me for the same reason equally absurd to give a mutual attractive power between any other particles supposed to be at a distance from each other without any thing intermediat to continue their mutual action. I can neither attract nor repel any thing at a distance without something between my hand and that thing like a string or a stick, nor can I conceive any mutual action without some such midle thing.
The increase of the surface of any body lessens its weight both in air and Water or in any other fluid as appears by the slow descent of leaf Gold in the air.
The observation of the different density of the Lower and Upper air from heat and cold is good and I do not remember it is taken notice of by others and the consequences well drawn but as to Winds they seem principally to arise from some other cause. Winds most generally blow from large Tracts of Land and from Mountains. Where I live on the North side of the Mountains we frequently have a strong Southerly Wind when they have as strong a northerly Wind or a Calm on the other side of these Mountains. The continual passing of Vessels on Hudson’s through these Mountains give frequent Opportunities of observing this.
In the Spring of the year the Sea wind (by a piercing cold) is allwise more uneasy to me, accustomed to wind[s] which pass over a tract of Land than the Northwest winds.


Water Spout
You have received the common notion of Water spouts which from my own occular observation I am perswaded is a false conception. In a Voyage to the West Indies I had an opportunity of observing many Water spouts. One of them passed nearer than 30 or 40 yards to the Vessel I was in which I viewed with a good deal of Attention and tho it be now 40 years since I saw it, it made so strong an impression on me that I very distinctly remember it. These Water spouts were in the Calm latitudes that is between the Trade and variable Winds in the month of July. That spout which came so near us was an inverted cone with Tip or Apex towards the sea and reached within about 8 foot of the Surface of the Sea its basis in a large black cloud. We were entirely becalmed. It passed slowly by the Vessel. I could plainly observe that a violent stream of Wind issued from the spout which made a hollow of about six feet Diameter in the Surface of the Water and raised the Water in a circular uneven ring round the hollow in the same Manner that a strong blast from a pair of bellows would do when the pipe is placed perpendicular to the Surface of the Water and we plainly heard the same kind of hissing noise which such a blast of wind must produce on the Water. I am very sure there was nothing like the sucking of Water from the Sea into the spout unless the spray which was raised in a ring to a small heighth could be mistaken for a raising of Water. I could plainly distinguish a distance of about 8 feet between the sea and the tip of the cone in which nothing interupted the sight which must have been had water been raised from the sea.
In the same Voyage I saw several other Spouts at a greater distance but none of them whose tip of the cone came so near the Surface of the Water. In some of them the Axis of the cone was considerably inclined from the perpendicular. Others of them were bent or arched but in none of them was there the least appearance of sucking up of Water. I believe that a Stream of Wind issued from all of them and it is from this stream of Wind that Vessels are often overset or founder at sea suddenly. I have heard of Vessels being overset when it has been perfectly calm the instant before the stream of Wind struck them and immediately after they were overset which could not otherwise be but by such a stream of Wind from a cloud.
That Wind is generated in Clouds will not admit of a Dispute. Now if such Wind be generated within the body of the Cloud and issues in one particular place while it finds no passage in the other parts of the cloud I think it may not be difficult to account for all the appearances in Water Spouts and from hence the reason of breaking those spouts by firing a cannon ball through them as thereby a horizontal vent is given to the wind. When the Wind is spent which dilated the cloud or the fermentation ceases which generates the air and Wind the Clouds may descend in a prodigeus fall of Water or rain. A Remarkable intestine motion like a violent fermentation is very observable in the cloud from whence the spout issues. No Salt Water I am perswaded was ever observed to fall from the Clouds which must certainly have happened if sea Water had been raised by a Spout.

